Wilde J.
delivered the opinion of the Court. The plain. tiff moves for a new trial for a supposed misdirection to the jury in matter of law ; and because the verdict is against the weight of the evidence.
The defendants, at the trial, relied on several giounds of defence, only one of which, however, is material in the decision of the present motion.
The ground on which the jury found their verdict was, that after the plaintiff had effected the insurance, and before the fire, the building insured had been altered by the tenants of the plaintiff, and with his consent, in such a manner as to expose it more to the hazard of fire, and that thereby the policy, by the terms of it, was rendered null and void. The evidence, reported has a tendency to show that such an alteration had been made with the knowledge and the permission of the plain tiff, and thereupon the jury were instructed, that if they should be satisfied that any such alteration had been so made, it would avoid the policy ; “ but that the alteration must have been such, that a higher rate of premium would have been demanded, to insure the building in its altered state, than would be demanded before such alteration; otherwise the alteration would not be material.” To these instructions the plaintiff’s counsel excepted, and they contend that no such alteration would avoid the policy, unless it could be shown that the loss was occa sioned by the alteration. In support of this exception the case of Stebbins v. The Globe Ins. Co. 2 Hall, (New York,) 632, and other authorities, are relied on ; but they are not applicable, as the terms of the policies in those cases and the present materially differ.
This policy was made in pursuance of § 13 of the defend ants’ act of incorporation, (St. 1825, c. 141,) which provides, “ that if any alteration should be made in any house or building, by the proprietor thereof, after insurance has been made thereon, with said company, whereby it may be exposed to greater risk or hazard, from fire, than it was at the time it was insured, then, in every such case, the insurance made upon *165such house or building, shall be void, unless an additional premium and deposit, after such alteration, be settled with, and paid to, the directors ; but no alterations or repairs, in buildings, not increasing such risk or hazard, shall in anywise affect the insurance previously made thereon.”
This being the contract between the parties in this particular, there can be no question that the instructions to the jury were perfectly correct.
In respect to the motion to set aside the verdict, as one against the weight of the evidence, we are of opinion, that the weight of the evidence is in favor of the verdict, and certainly not against it. The most that can be said in favor of the motion is, that the evidence was in some respects conflicting, and upon such evidence the finding of the jury is not to be disturbed.

Judgment on the verdict.